                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                              November 28, 2018
                                                                                         David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff-Respondent,              §
                                                  §    CRIMINAL ACTION NO. H-13-0491-01
v.                                                §    CIVIL ACTION NO. H-18-4039
                                                  §
CLARENCE BERNARD BUCK,                            §
                                                  §
               Defendant-Movant.                  §

                                              ORDER

       Defendant-Movant Clarence Bernard Buck, a federal prisoner, has filed a motion to vacate,

set aside, or correct a sentence under 28 U.S.C. § 2255. (Crim. Dkt. No. 693). Buck has filed a

petition asking Chief Judge Lee Rosenthal to reassign his case. Buck argues that presiding United

States District Judge David Hittner’s rulings during his original trial demonstrate bias.

       Motions governed by 28 U.S.C. § 2255 must be filed with the sentencing court. See Swain v.

Pressley, 430 U.S. 372 (1977); United States v. Flores, 616 F.2d 840, 842 (5th Cir. 1980). Buck’s

request for reassignment of his § 2255 motion based on “biased” rulings by the trial court has no

legal basis. These rulings, standing alone, are not a basis for recusal or reassignment. See Liteky

v. United States, 510 U.S. 540, 555 (1994); see also In re Hipp, Inc., 5 F.3d 109, 116 (5th Cir. 1993)

(adverse rulings against a party in the same or a prior judicial proceeding “do not render the judge

biased”).

       Buck’s petition for reassignment, (Crim. Dkt. No. 697), is denied.

               SIGNED on November 28, 2018, at Houston, Texas.

                                                      ______________________________________
                                                               Lee H. Rosenthal
                                                         Chief United States District Judge
